Name: 2013/682/EU: Council Decision of 19Ã November 2013 appointing one member of the Management Board of the European Chemicals Agency
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2013-11-27

 27.11.2013 EN Official Journal of the European Union L 316/43 COUNCIL DECISION of 19 November 2013 appointing one member of the Management Board of the European Chemicals Agency (2013/682/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency (1), and in particular Article 79 thereof, Whereas: (1) Article 79 of Regulation (EC) No 1907/2006 provides that the Council is to appoint as members of the Management Board of the European Chemicals Agency (the Management Board) one representative from each Member State. (2) By its Decision of 17 May 2011 (2), the Council appointed 15 members of the Management Board. (3) The Romanian Government has informed the Council of its intention to replace the Romanian representative on the Management Board and has submitted a nomination for a new representative, who should be appointed for a period which runs until 31 May 2015, HAS ADOPTED THIS DECISION: Article 1 Ms Liliana LuminiÃ a TÃ RCHILÃ , of Romanian nationality, born on 1 February 1960, shall be appointed member of the Management Board of the European Chemicals Agency in place of Mr IonuÃ  GEORGESCU for the period from 19 November 2013 to 31 May 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 November 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 396, 30.12.2006, p. 1. (2) OJ C 151, 21.5.2011, p. 1.